Exhibit EMPLOYMENT AGREEMENT This employment agreement (this "Agreement") dated as of August 3, 2009 (the “Effective Date”), is made by and between Clear-Lite Holdings, Inc., a Nevada corporation (the “Company”) and David Briones (the “Executive”) (collectively, the “Parties”). WHEREAS, the Company is a publicly traded company whose shares are quoted on the OTC Bulletin Board; WHEREAS, the Executive will have the duties and responsibilities as described in Section 1 of the Agreement during the period when the Executive is the Chief Financial Officer of the Company; and WHEREAS, the Parties wish to establish the terms of the Executive’s employment with the Company; NOW, THEREFORE, in consideration of the foregoing, of the mutual promises contained herein and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows: 1.EMPLOYMENT AND TERM. (a)Employment. During the Employment Term, the Executive shall serve as the Chief Financial Officer of the Company. In this capacity the Executive shall be responsible to lead and manage all of the operations of the Company that are related to finance and capital market, including, but is not limited to, providing expertise in making financial plan and strategy, and working with the Company’s U.S. legal counsel and auditors to implement, monitor and oversee the Company’s compliance with the requirements of the Sarbanes-Oxley Act, Securities Act of the 1933, Exchange Act of the 1934, and the listing rules of the OTC Bulletin Board and to advise the Board of the Directors with respect to the Company’s internal controls and procedures, including disclosure controls and procedures. During the Employment Term, the Executive shall report directly to the Chief Executive Officer and the Board of Directors of the Company. The Executive shall obey the lawful directions of the Chief Executive Officer and the Board of Directors to whom the Executive reports and shall use his diligent efforts to promote the interests of the Company and to maintain and promote the reputation thereof. The Executive hereby accepts such employment and agrees to devote sufficient time, attention and energies during regular business hours to effectively perform his duties and obligations hereunder. -1- (b)Employment Term.The employment of the Executive under this Agreement shall commence the date hereof and shall expire on July 31, 2011 (the “Employment Term”) 2.COMPENSATION. (a)Base Salary. The Executive hereby agrees to waive his right to receive any base salary from the Company in connection with his performance of duties provided in Section 1(a) of this Agreement in lieu of the consideration provided pursuant to the Consulting Agreement, as described below. (b)Consulting Services and Fees.Subject to the terms and conditions of the consulting agreement entered into by and between Bartolomei Pucciarelli, LLC (“Bartolomei”) and Clear-Lite Holdings, Inc (the “Consulting Agreement”), the Company hereby acknowledges that it shall retain Bartolomei, an accounting and consulting firm where David Briones works as a senior consultant, to provide consulting services and shall pay Bartolomei compensation for such services rendered by the Executive and Bartolomei in the amount as provided in the Consulting Agreement.
